Citation Nr: 1013369	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
alopecia. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel











INTRODUCTION

The Veteran had active military service from March 1987 to 
March 2007.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2006 rating decision in which the Winston-
Salem, North Carolina RO, inter alia, granted service 
connection and assigned an initial noncompensable rating for 
alopecia, effective April 1, 2007.  Since the Veteran had 
moved to Germany, the appeal was later transferred to the RO 
in Pittsburgh.

In November 2007, the Veteran filed a notice of disagreement 
(NOD) as to the initial rating assigned.  The RO issued a 
statement of the case (SOC) in February 2008.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2008.  The RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim in July 2009.  

In a July 2009 rating decision, the RO assigned an initial 10 
percent rating for alopecia, effective, April, 2007.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for her 
alopecia, the Board has characterized this issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher initial rating for alopecia has 
been assigned, because a higher rating is available, and the 
Veteran is presumed and indicated that she wants to seek the 
maximum available benefit for a disability, the claim for 
higher rating remains viable on appeal.  Id.; see also AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent evidence suggest hat, since the April 1, 2007 
effective date of the grant of service connection, the 
Veteran's alopecia has been manifested by scarring that has 
affected 40 or more percent of the Veteran's scalp.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 20 percent rating for alopecia are 
not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7830 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In view of the favorable disposition of the claim for a 
higher initial rating for alopecia (granting the rating 
sought), the Board finds that all notification and 
development action needed to fairly adjudicate this claim has 
been accomplished. 


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where, as here, the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

Historically, by rating action of August 2007, the RO granted 
service connection for alopecia and assigned a 0 percent 
rating under Diagnostic Code 7830 (pursuant to which alopecia 
is rated), effective April 1, 2007.  See 38 C.F.R. § 4.118.  
As noted above, in a July 2009 rating decision, the RO 
assigned a 10 percent rating, effective April 1, 2007.

Under Diagnostic Code 7830, a 0 percent rating is assigned 
for scarring alopecia affecting less than 20 percent of the 
scalp.  A 10 percent rating is assigned if the disorder 
affects 20 to 40 percent of the scalp.  A 20 percent rating 
is warranted if the disorder affects more than 40 percent of 
the scalp. Id.  Under Diagnostic Code 7831, for alopecia 
areata, a 0 percent rating is assignable with loss of hair 
limited to the scalp and face. A 10 percent rating is 
warranted with loss of all body hair. 

Considering the medical evidence in light of the above-noted 
criteria, and affording the Veteran the benefit of the doubt, 
the Board finds that an initial 20 percent rating for the 
Veteran's alopecia is warranted, effective April 1, 2007.

On VA examination in January 2007, the Veteran reported 
patchy hair loss in the center of her head that first 
occurred in 2005.  On examination, in the central part of her 
skull, frontal parietal area, there was a small patch of hair 
thinning approximately 4x4cm.  No other alopecia was noted.  
The diagnosis was alopecia.

On examination in October 2007, a private doctor indicated 
that the Veteran was suffering from chronic scarring alopecia 
of the scalp.  There was no treatment possible.

On VA examination in October 2008, the Veteran reported a 
further increase in the hairless areas of her head since she 
separated from service.  On examination, in the occipital 
region over the back of the head there was an area, "about 
the size of two palms", in which the hair was diffusely 
thinned out.  In this area, one could no longer discern hair 
roots.  The diagnosis was scarring alopecia.   

The aforementioned evidence reflects that the Veteran's 
disability has been manifested by chronic scarring alopecia 
of the scalp.  While none of the examiners specified an exact 
percentage that the scarring alopecia affects the scalp, the 
October 2008 examiner estimated that the Veteran's alopecia 
affected an area "about the size of two palms".  The  Board 
finds that this description of the affected area of the 
Veteran's scalp seems to approximate 40 percent or more of 
the scalp.  Arguably, the Veteran's alopecia has been at this 
level of disability since the effective date of the grant of 
service connection.  Thus, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that, since the April 
2007 effective date of the grant of service connection, the 
Veteran's alopecia seems to better approximate the criteria 
for a 20 percent rating.

Accordingly, the Board finds that, consistent with the 
Veteran's request, an initial 20 percent rating (the highest 
assignable under Diagnostic Code 7830) is warranted from 
April 1, 2007.  As the Board is granting the rating sought, 
discussion of the Veteran's entitlement to an even higher 
rating (under any other potentially applicable diagnostic 
criteria) is unnecessary.


ORDER

An initial 20 percent rating for alopecia, from April 1, 
2007, is granted, subject to the legal authority governing 
the payment of compensation benefits. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


